Froessel, J. (concurring).
I agree with Judge Fuld for reversal. Substantial evidence on the hearing of this habeas corpus proceeding justified the finding that the relator was at that time unfit to assume the duties of parenthood, and that the child’s welfare required that custody remain with the respondents.
Because of her youth, her past indiscretions should not forever be held against her, but they continued to a period so close to the hearing as to justify the determination of Special Term.
In our view, to which the majority do not subscribe, if after a reasonably sufficient time relator has mended her ways, and in the meanwhile by her visitations and otherwise has manifested a genuine interest in her child, she is by no means foreclosed from instituting new proceedings for custody.